DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 11 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose or suggest a clamping spring  for a screwless connection terminal for connecting a conductor,  a clamping limb has a clamping opening through which the contact limb extends, such that the contact limb is in contact with an edge of the clamping opening remote from a tensioning limb in a pre-tensioned manner and an exposed wire end of a conductor can be clamped with the contact limb onto a contact surface of a contact element of a screwless connection terminal, wherein the clamping limb has a clamping extension having a clamping surface, characterized in that: said clamping extension, starting from the free end of the clamping limb remote from the tensioning limb, initially being formed so as to extend away from the tensioning limb, being then formed so as to extend back in a direction of the tensioning limb in a substantially curved form, and finally being oriented in the direction of the contact limb as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harting et al. (DE 19831851) (as listed in IDS) discloses a clamping spring for a screwless connection terminal for connecting a conductor having spring structure similar to presently claimed invention.  (US 10014596), (US 20160248174), (US 9373899), (US 20140227914), (US 20120088415), (US 20100081316), (US 20100081246), (US 20080096441), (US 20060063419), (US 20060063420), (US 4768981), (US 7607956) discloses the features similar to claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831